Citation Nr: 9920164	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-03 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the residuals of a 
shrapnel wound to the head with headaches.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from April 1962 to March 
1973.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a December 1996 rating determination by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC).  

At a hearing before the undersigned in May 1999, the veteran 
submitted additional evidence in support of his claim.  The 
veteran specifically waived, in writing, local RO&IC 
consideration of this additional evidence.  Accordingly, a 
remand of this case under 38 C.F.R. § 20.1304(c)(1998) is not 
required.  


FINDING OF FACT

The claim of entitlement to service connection for the 
residuals of a shrapnel wound to the head with headaches is 
not supported by competent evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the 
residuals of a shrapnel wound to the head with headaches is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records make no reference to a shrapnel 
wound.  Service personnel records make no reference to the 
veteran having engaged in combat with the enemy.  Outpatient 
treatment records do indicate treatment for the veteran's 
complaints of headaches.  In an October 1962 report, the 
veteran noted headaches off and on for several years.  As the 
veteran began his active service in April 1962, this would 
appear to indicate that his headaches began prior to his 
entrance into the active service.  In any event, no reference 
is made to a shrapnel wound.  The veteran was discharged from 
active service in March 1973.

The veteran filed his first claim for VA compensation in 
January 1996.  Significantly, at this time, the veteran made 
no reference to the shrapnel wound injury.  Instead, the 
veteran noted brain damage in October 1994, decades after his 
discharge from active service.  The RO&IC obtained medical 
records.  They indicate treatment for a post service injury 
in October 1994.  

At a VA examination in March 1996, the veteran made no 
reference to a shrapnel wound to the head during his active 
service.  Instead, the veteran noted that on October 5, 1994, 
while unloading a truck, a one-half-ton of freight that was 
being carried in the truck struck him on the head, neck, and 
shoulders.  He indicated that he had stopped driving 
frequently because of headaches and dizziness.  At that time, 
it was noted that a Magnetic Resonance Image (MRI) had showed 
a defect in the parietal area of the skull to the left.  The 
veteran's pertinent diagnosis indicated a status post brain 
concussion, by history.  Significantly, neither the veteran 
nor the examiner made reference to a shell fragment wound.  

In a second VA evaluation that month, no reference was made 
to the alleged shell fragment head wound.  Instead, the 
veteran again noted the accident on October 5, 1994.

Additional medical records were obtained by the RO&IC 
revealing treatment of the veteran's post service head 
injury.  In a December 1995 medical report from Eric M. 
Lipnack, D.O., it was noted that the veteran suffered from a 
pain disorder associated with both psychological factors and 
a general medical condition.  A post concussion syndrome with 
chronic discomfort was also noted.  Malingering and a 
"factitious disorder" were ruled out at that time.  Dr. 
Lipnack concurred with the veteran that his diffuse signs of 
cerebral dysfunction were consistent with a mild head injury.  
At that time, the examiner appears to associate this head 
injury to the post service accident of October 1994.  

In September 1996, more than 20 years after the veteran's 
discharge from active service, the veteran submitted a 
statement to "reopen" his claim for service connection for 
a shrapnel wound to the head.  The undersigned must note that 
this is the first claim the RO&IC has received regarding the 
claim of service connection for this disability.  At this 
time, the veteran submitted a MRI study noting a foreign body 
was present.  The September 1996 MRI study reveals a metallic 
foreign body, approximately one-centimeter in length, present 
within the right occipital scalp.  The examination was 
terminated early secondary to the veteran's request.  The 
examiner indicated that the abnormal focus of the signal 
intensity in the subcortical region of the posterior left 
occipital lobe, measuring approximately one centimeter in 
length, may represent a cavernous hemangioma or, "if the 
patient has had recent trauma," a shearing injury.   

In an October 1996 examination for housebound status or 
permanent need for regular aid and attendance, it was noted 
that the veteran suffered from a post concussion syndrome.  

In a December 1996 rating determination, the RO&IC determined 
that the claim of service connection for a shrapnel wound to 
the head was not well grounded.  

Medical records were obtained by both the veteran and the 
RO&IC.  They include records from the Social Security 
Administration.  



At a hearing held before a hearing officer at the RO&IC in 
February 1997, the veteran contended that he sustained a head 
shrapnel wound in 1968.  The veteran could not remember the 
exact date.  He noted that he was serving as a truckdriver 
when his convoy was attacked.  At this time, he also noted 
the accident on October 1994 as well as a gunshot wound to 
the right temple in 1989.  The veteran contended that he had 
constant headaches since the shrapnel wound injury.

Additional medical records were obtained by both the veteran 
and the RO&IC.  In an August 1995 medical report, Andrea 
Laborde, M.D., of the Drucker Brain Injury Center, stated, in 
pertinent part:

As you know, he [the veteran] is a 52-
year-old gentleman that attributes 
continued headaches, poor vision and 
memory problems to a work-related 
accident in October 1994.

At this time, neither the veteran nor Dr. Labodre made 
reference to a shrapnel wound injury or an injury related to 
the veteran's active service.  

In an undated medical opinion, Drew A. Nagele, Psy. D., 
stated his belief that the veteran's injuries, including 
headaches, were caused by his accident of October 5, 1994.  
In an August 1996 transcript of a defense examination by a 
Dr. Reiger, a psychiatrist, the veteran's post service injury 
was again noted without reference to the veteran's active 
service.  

At this time, when asked whether the veteran believed his 
aches and pains were the result of the October 5, 1994, 
accident, the veteran responded in the affirmative, noting 
severe headaches which he associated with the October 1994 
injury.  At this time, the veteran failed to note a shrapnel 
wound.  The veteran considered himself totally disabled as a 
result of the post service injury.  



During this testimony, the psychiatrist asked the veteran if 
he had ever been wounded during the Vietnam War.  The veteran 
responded in the affirmative.  When asked what wounds he had 
sustained, the veteran stated that he had sustained cuts by 
knives, shrapnel, and barbed wire.  The veteran made no 
reference to a shrapnel wound to the head.   

Additional medical records were obtained indicating treatment 
for the veteran's post service injury.  These medical records 
make no reference to the alleged shrapnel wound.  Service 
personnel records obtained by the RO&IC indicate that the 
veteran served as a truckdriver during his active service in 
the Vietnam War.  

At a hearing held before the undersigned in May 1999, the 
veteran reiterated his previous contentions.  The veteran 
indicated that he suffered a shrapnel wound from a rocket-
propelled grenade during his active service in the Vietnam 
War.  It was reported that he did not receive immediate 
medical attention for this injury.  He noted treatment with 
aspirin for this shrapnel wound.  Daily headaches, which the 
veteran associated with this shrapnel wound, were reported.  

When asked whether the accident the veteran had in civilian 
life had any contributing factor to the headaches he 
currently experiences, the veteran responded in the negative.  
At this time, he appears to associate his head disorder with 
a second incident that he alleged occurred when a building 
exploded.  The veteran submitted a picture of himself holding 
a Vietnamese woman which, he contended, was injured during 
this explosion.  The veteran noted his head bled at that 
time.  When asked why the veteran did not receive the Purple 
Heart, the veteran indicated that several officers had told 
him to keep his mouth shut regarding the incident.  The 
veteran also indicated that racism was involved in his 
failure to receive the Purple Heart.  


Criteria & Analysis

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If he has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, the VA is under no duty to assist in any 
further development of the claim.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  


Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran has 
been treated for headaches.  Further, as noted by the 
veteran, an MRI study has indicated a foreign body, 
approximately one centimeter in length, is present within the 
right occipital scalp.  With regard to the second prong of 
the Caluza analysis, the service medical records do indicate 
treatment for headaches.  However, service medical records 
and post service medical records are silent concerning any 
shrapnel wound injury.

With respect to the third prong of the Caluza analysis, nexus 
evidence, there is no competent medical evidence to associate 
a shell fragment wound or shrapnel wound to the veteran's 
active service.  Further, there is no competent medical 
evidence to associate the veteran's current headache 
condition with those noted during his active service.  

If the service medical records do not show the claimed 
disability and there is no medical evidence to link a current 
disability with events in service or with a service-connected 
disability or injury, the claim is not well grounded.  

With respect to the application of 38 C.F.R. § 3.303(b) for 
purposes of well grounding a claim by means of chronicity or 
continuity of symptomatology, the veteran is not competent to 
associate his headaches to a shrapnel wound in service.  
Thus, he cannot well ground his claim on the basis of 
continuity of symptomatology.  Savage, supra.

The veteran's central contention is that his headaches are 
the result of a shrapnel wound in service.  However, as the 
Court has made clear, a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
of specialized medical knowledge, skill, expertise, training 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  Simply stated, the veteran is not competent to 
associate his current headache condition with an injury that 
is alleged to have occurred during service.  Accordingly, 
this contention cannot form the basis for a finding that this 
claim is well grounded.

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate any of the veteran's current disorders with the 
veteran's active service.  The veteran's own prior statements 
to non-VA physicians, made in an apparent attempt to obtain 
workmen's compensation as the result of the October 1994 
accident, supports this determination.  Further, the veteran 
failed to file a claim for this disability until decades 
after his active service.  

Even if the Board were to find the veteran's claim to be well 
grounded, the Board, based on the VA examination of March 
1996 and the documents obtained by the RO&IC, would conclude 
that the VA had met its duty to assist the veteran in the 
development of this claim.  Based on this evidence, the 
overwhelming preponderance of the evidence would support the 
determination that the veteran suffers from the residuals of 
his October 1994 accident.  

With regard to the indication of a foreign body noted within 
the September 1996 MRI study, the veteran himself, at his 
hearing held in February 1997, noted that he was the victim 
of a gunshot wound to the right temple.  This post service 
injury, along with the post service accident of October 1994, 
does not support his claim that the foreign body noted in the 
MRI study can be reasonably associated with the veteran's 
alleged shrapnel wound.  Further, no competent health care 
provider associates the foreign body noted in the MRI study 
with the veteran's active service.

The veteran contends that he is a combat veteran.  
Consequently, the Board has considered this question along 
with the issue of whether VA is required to produce "clear 
and convincing" evidence to support the denial of this claim 
in light of 38 U.S.C.A. § 1154(b) (West 1991).  As found 
within Arms v. West, 12 Vet. App. 188, 195 (1999), once a 
combat veteran's claim for service connection of a disease or 
injury alleged to have been incurred in or aggravated in 
combat service is well grounded under Caluza, then the 
claimant prevails on the merits unless VA produces "clear 
and convincing" to the contrary.  

"Clear and convincing" evidence was found by the Court in 
Arms to be more than a preponderance of the evidence.  Arms, 
12 Vet. App. at 195.  However, the veteran in this case has 
not supplied the Board with a well-grounded claim.  Further, 
assuming this claim were well-grounded, the Board finds that 
the veteran's private physicians have provided clear and 
convincing evidence that the alleged disability has no 
relationship with his active service.  Thus, more than a 
preponderance of the evidence supports the denial of this 
claim.  As a result, as there is "clear and convincing" 
evidence in support of the denial of this claim, further 
discussion as to whether this veteran is, or is not, a combat 
veteran is rendered moot.  

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  

The Court also held, however, that the obligation exists only 
in limited circumstances where the veteran has referenced 
other known and existing evidence.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  In this case, neither the Board 
nor the RO&IC is on notice of the existence of any evidence, 
which exists, that, if true, would make the veteran's claim 
for service connection plausible.  Accordingly, the claim is 
denied.  

As the veteran's claim for service connection for the 
residuals of a shrapnel wound to the head with headaches is 
not well grounded, the doctrine of reasonable doubt has no 
application to his case.


ORDER

The appellant not having submitted a well-grounded claim of 
entitlement to service connection for the residuals of a 
shrapnel wound to the head with headaches, the appeal is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

